Citation Nr: 1224127	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-19 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to a compensable rating for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom

INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from September 1976 to December 1988. 

This matter comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for right ear hearing loss and granted service connection for left ear hearing loss with a noncompensable rating. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his June 2009 appeal, the Veteran reported that his hearing loss has gotten worse in both ears and requested that he be retested.  The most recent audiological examination, VA or private, was in November 2007.  During the appeal period the Veteran has been provided hearing aids for both ears, suggesting a worsening in his hearing ability.  Remand is required to obtain updated findings to determine whether the Veteran has a right ear hearing loss disability for VA compensation purposes, and the level of hearing loss in his left ear hearing loss disability. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated treatment records from VA medical centers, as well as any other VA facility identified by the Veteran or in the record. 

2.  Schedule the Veteran for a VA audiological examination to determine the likely etiology of the right ear hearing loss and the current levels of impairment of his right left ear hearing loss.  

The examiner should also comment on the functional effects of the Veteran's hearing loss.  

3.  Review the claims file to ensure that all the foregoing development has been completed and arrange for any additional development indicated.  Then, readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

